Citation Nr: 1435546	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  08-21 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a nerve disorder of the bilateral upper extremities, to include neuropathy and radiculopathy, and to include as secondary to the cervical spine disability.  

2.  Entitlement to service connection for a nerve disorder of the bilateral lower extremities, to include neuropathy and radiculopathy, and to include as secondary to the service-connected lumbar spine disability and/or plantar fasciitis.  

3.  Entitlement to a disability rating in excess of 10 percent for right foot plantar fasciitis.  

4.  Entitlement to a disability rating in excess of 10 percent for left foot plantar fasciitis.  

 
REPRESENTATION

Appellant represented by:	The American Legion
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from September 2003 to September 2004.

The Veteran's service connection claims come before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) (or Agency of Original Jurisdiction) in St. Louis, Missouri.  The increased rating claims come before the Board on appeal from a July 2009 rating decision of the RO in New Orleans, Louisiana, which denied the benefits sought on appeal.  These matters are currently under the jurisdiction of the RO in New Orleans, Louisiana.  

In September 2013, the Veteran provided testimony in a videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is associated with the claims file.

In August 2013, this matter was previously before the Board.  At that time, the Board granted service connection for a lumbar spine disability, a cervical spine disability and headaches.  The Board remanded a claim for service connection for a sleep disorder, as well as the claims currently on appeal, for further development.

In an October 2013 rating decision, the AOJ granted service connection for the claimed sleep disorder (as service connection for an anxiety disorder, not otherwise specified, with PTSD features including insomnia with depressive disorder, not otherwise specified).  As this determination represents a full grant of the claim, this matter is no longer before the Board.  Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).

The Board notes that, in the March 2014 Written Brief Hearing Presentation, the Veteran's representative indicated that the Veteran's sleep disorder claim was still on appeal, in the form of a claim for sleep apnea.  However, the Board notes that the Veteran has never indicated that sleep apnea was part of her sleep disorder claim.  Indeed, during her September 2013 Board hearing, she specifically reported that she had never had sleep apnea.  As such, a claim of service connection for sleep apnea is not currently on appeal.  The Veteran's representative also raised a claim for irritable bowel syndrome.  However, the Board notes that the AOJ has already started consideration of such a claim.  As such, no further action by the Board is necessary.

In addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in such files reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues decided herein.  As to the claims for service connection for nerve disorders of the bilateral upper extremities and lower extremities, the VBMS claims file contains relevant evidence to such claims.  As the Board is remanding those claims for further development, including consideration of the pertinent evidence, the Veteran is not prejudiced by the Board's consideration of such evidence.  

The issues of entitlement to service connection for nerve disorders of the bilateral upper extremities and lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 





FINDINGS OF FACT

1.  The Veteran's right foot plantar fasciitis does not result in objective evidence of marked deformity, pain on manipulation, indication of swelling on use, characteristic callosities, marked pronation, extreme tenderness of the plantar surfaces, marked inward displacement and severe spasm of the tendo Achilles on manipulation and/or overall symptomatology more nearly approximating a moderately severe foot disability.

2.  The Veteran's left foot plantar fasciitis does not result in objective evidence of marked deformity, pain on manipulation, indication of swelling on use, characteristic callosities, marked pronation, extreme tenderness of the plantar surfaces, marked inward displacement and severe spasm of the tendo Achilles on manipulation and/or overall symptomatology more nearly approximating a moderately severe foot disability.


CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 10 percent for right foot plantar fasciitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 4.40, 4.45, 4.59, 4.3, 4.7, 4.71a, Diagnostic Codes (DCs) 5276-84 (2013).

2. The criteria for a disability rating in excess of 10 percent for left foot plantar fasciitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 4.40, 4.45, 4.59, 4.3, 4.7, 4.71a, Diagnostic Codes (DCs) 5276-84 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

 I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a (pre-rating) March 2009 letter advised the Veteran of the evidence and information necessary to substantiate her increased rating claim, as well as her and VA's respective responsibilities in obtaining such evidence and information.  That letter also included notice of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of her case to the Board and VA has complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

VA has a duty to assist the Veteran in developing her claims, which includes assisting the Veteran in obtaining any outstanding records of identified VA or private medical treatment relevant to her claim, and affording her an examination when appropriate.  

The Board finds that adequate information is associated with the claims file to rate the Veteran's claim.  The AOJ has obtained relevant, post-service VA and private VA medical records.  Per the August 2013 Board remand, the AOJ also obtained the most recent VA medical records and a new VA examination in September 2013.  Moreover, the Board finds that the examination is adequate in order to evaluate the Veteran's service-connected foot disabilities, as it includes an interview with the Veteran, a review of the record and a full physical examination, addressing the relevant rating criteria. Therefore, the Board finds that the examination report of record is adequate to adjudicate the rating claims and no further examination is necessary.

Additionally, in September 2012, the Veteran was provided an opportunity to set forth her contentions during the hearing before the undersigned Acting Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the September 2012 hearing, the undersigned noted the issues on appeal.  Additionally, testimony regarding the Veteran's symptoms associated with the claimed disabilities, including her claim that she cannot stand for long periods of time and pain.  The undersigned further specifically requested information regarding the Veteran's treatment records and requested that her representative associate the most recent records with the claims file.  Moreover, as a result of the Veteran's testimony, the Board determined that further evidentiary development was necessary, to include the aforementioned development ordered in the Board's August 2013 remand.  As noted in the preceding paragraph, there has been substantial compliance with such remand directives and, as such, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, she will not be prejudiced as a result of the Board proceeding to the merits of her claims. 

II.  Increased Rating Law

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.

However, the Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14. A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his [or her] earning capacity."  See 38 U.S.C.A. § 1155; Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

III.  Factual Background and Analysis

The Veteran contends that her service-connected plantar fasciitis is more severe than indicated by the 10 percent disability rating she currently has for each foot.

The RO previously determined that the most closely analogous diagnostic code pertaining to the Veteran's bilateral plantar fasciitis is rated analogously under Diagnostic Code 5020 for synovitis.  The AOJ has indicated that a 10 percent disability rating assigned for painful or limited motion of a major joint or group of minor joints.  (July 2009 rating decision).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and the demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

The diseases under Diagnostic Codes 5013 through 5024 (including Diagnostic Code 5020 for synovitis - used by the RO) will be rated on limitation of motion of affected parts, as arthritis, degenerative, except gout which will be rated under diagnostic code 5002.  38 C.F.R. § 4.71a.  Disabilities of the feet are governed by the provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5276 through 5284. 

However, none of the medical evidence shows that the Veteran has synovitis such that a rating under Diagnostic Code 5020, as opposed to one directly relating to the feet, is not warranted.  Indeed, the September 2013 VA examiner specifically found that the Veteran did not have synovitis.  The Board also notes that the Veteran is not service-connected for degenerative arthritis of the feet.  The AOJ denied service connection of such a disability in a final January 2010 rating decision.  As such, the Diagnostic Codes associated with arthritis (5003, 5010) are not particularly applicable - however, the Board notes that the 10 percent rating assigned is the maximum rating absent incapacitating episodes of arthritis which is not shown.  Also, the Veteran's claim for a nerve disorder of the lower extremities is separately addressed in the Remand portion of this decision. 

Disabilities of the feet are governed by the provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5276 through 5284.  However, plantar fasciitis is not specifically listed under one of these diagnostic codes.

Diagnostic Code 5276 provides that a 10 percent rating is assignable for moderate acquired flatfoot with weight-bearing line over or medial to the great toe; inward bowing of the tendo Achilles, pain on manipulation and use of the feet, whether bilateral or unilateral.  A 20 percent rating is assignable for severe bilateral acquired flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities.  A 50 percent rating is assignable for bilateral acquired flatfoot which is pronounced, with marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

Impairment from other foot injuries is evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5284.  A 10 percent rating is warranted for moderate disability.  A 20 percent rating is warranted for moderately severe disability.  A 30 percent rating is warranted for severe disability.  Actual loss of use of the foot warrants a 40 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5284. 

Descriptive words such as "slight," "moderate" and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6. 

The Board has considered whether a rating in excess of 10 percent is assignable under other diagnostic codes pertaining to the foot.  However, as the Veteran has not been diagnosed with pes cavus, a rating under Diagnostic Code 5278 is not appropriate.  In addition, the Board finds that ratings under Diagnostic Code 5279 (Morton's disease), and Diagnostic Code 5283 (malunion or nonunion of tarsal or metatarsal bones) are not appropriate, as the objective findings of record do not show a diagnosis or history of Morton's disease or malunion or nonunion of the tarsal or metatarsal bones. (April 2009 and September 2013 VA examinations)

A disability rating in excess of 10 percent under Diagnostic Code 5276 (based on analogy to flatfoot), specifically a disability rating of 20 percent, would require severe bilateral acquired flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, while an even higher rating would require even more severe symptoms.  However, the VA examiners specifically made findings inconsistent with such symptomatology.  The April 2009 VA examiner found no redness, instability, weakness, callosities, breakdown, unusual shoe wear pattern, or vascular changes for either foot; the skin texture was smooth and cool to touch.  There were no hammertoes, high arches, claw foot, flat foot or other deformities.  Similarly, the September 2013 VA examiner did not make findings consistent with a higher rating.  The September 2013 VA examiner determined that there was no pain on manipulation, swelling, calluses, symptoms relieved by arch support or extreme tenderness of the plantar surface, decreased arch height, marked deformity (pronation, abduction), marked pronation, weight-bearing line, inward bowing of the Achilles' tendon (hind foot valgus with lateral deviation of the heel), marked inward displacement and severe spasm of the Achilles tendon (rigid hind foot) on manipulation.  The September 2013 VA examiner further noted no tenderness of any part of the foot, notably including no tenderness to deep palpation of the plantar fascia.  The available clinic records also do not reflect any findings supportive of a 20 percent rating for either foot.  Given such findings, a disability rating in excess of 10 percent under Diagnostic Code 5276 is not warranted for either foot.

Diagnostic Code 5284 for other foot disabilities is the code section that most describes the Veteran's plantar fasciitis, as it can encompass all other foot disorders, including those not specifically listed.  As previously noted, the Veteran does not have synovitis (Diagnostic Code 5020) or any of the other disorders listed under the codes relating to the feet (Diagnostic Codes 5276 through 5283).

Additionally, a disability rating in excess of 10 percent, under Diagnostic Code 5284 (for other foot injuries) would require a moderately severe disability (20 percent), severe disability (30 percent), or actual loss of foot (40 percent).  As the Veteran does not have loss of either foot, a 40 parent disability rating is not warranted for either foot.  Furthermore, as noted above, both the April 2009 and September 2013 VA examiners found that there was no objective evidence of foot symptomatology, other than pain on motion and edema by the April 2009 VA examiner, but which was not found by the September 2013 VA examiner.  No edema was also found by the September 2012 VA podiatrist.  Furthermore, although the April 2009 VA examiner found plantar fasciitis, as did the September 2012 podiatrist, the later September 2013 VA examiner specifically found no tenderness to deep palpation of the plantar fascia and no evidence of plantar fasciitis.  Similarly, the October 2011 VA X-ray indicated that there was no bony or joint abnormality bilaterally.

Given such findings, or lack thereof, the Board finds that a disability rating in excess of 10 percent for a moderately severe or severe foot disability, under Diagnostic Code 5284, is not warranted for either foot.

In reaching this decision, the Board has specifically considered the Veteran's contentions with respect to the nature of her service-connected plantar fasciitis, and notes that her lay testimony is competent to describe certain symptoms associated with her feet.  Here, the Veteran describes an inability to stand for long periods of time due to excruciating pain.  She has been prescribed orthotic shoes as well as medications such as Naproxen, Hydrocodone and Neurontin.  She notes, however, that some of her pain is neurologic in nature which, according to her doctor, could be interrelated with her back.  Additionally, a lay witness statement has reported observations of constant swelling of her ankles and feet.

However, the Board observes that the Veteran's report of foot numbness and tingling sensation has not been attributed to her service-connected foot disability but is being further addressed in the remand following this decision.  The September 2012 VA podiatrist found that the Veteran's reported "plantar fasciitis symptoms and her complaints appear to be related to the lower back injuries."  The Board further notes that the September 2013 VA examiner specifically found that the Veteran does not currently have plantar fasciitis to which the Veteran's described symptomatology could be attributed.  As such, while the Board accepts the Veteran's lay evidence with regard to the matters she is competent to address and which the Board has not found to be non credible, the Board assigns significantly greater probative weight to the findings of VA examiner's and clinicians as they have greater training and expertise than the Veteran in evaluating the extent of functional impairment, symptom severity, and details of clinical features of plantar fasciitis of each foot.

The Board has considered whether staged ratings under Hart, supra, are appropriate for the plantar fasciitis.  However, the Board finds that the Veteran's symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization." Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected plantar fasciitis of each foot with the established criteria found in the rating schedule.  The Board finds that the Veteran's service-connected foot symptomatology is fully addressed by the rating criteria under which such disability is rated.  In this regard, the Veteran has been assigned a disability rating based on general level of severity; plantar fasciitis is not specifically covered by the diagnostic criteria.  Furthermore, the VA examiners provided sufficient information regarding the presence, or lack thereof, of foot symptoms.  The rating code contemplates pain and other symptoms resulting in foot disability.  

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Moreover, to the extent that the Veteran's plantar fasciitis may interfere with employment, the September 2013 VA examiner found that the Veteran did not currently have plantar fasciitis and that the Veteran was capable of working.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  As such, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Board again notes that the September 2013 VA examiner found that the Veteran was capable of working.  Additionally, during her September 2012 Board hearing, the Veteran indicated that she could perform a sedentary job.  Therefore, the Board finds that the issue of entitlement to a TDIU does not warrant consideration.

As the preponderance of the evidence is against the claims, the benefit of the doubt rule does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  The Veteran's claims for disability ratings in excess of 10 percent for plantar fasciitis of each foot are denied.  

ORDER

A disability rating in excess of 10 percent for right foot plantar fasciitis is denied.

A disability rating in excess of 10 percent for left foot plantar fasciitis is denied. 


REMAND

The Veteran claims that she currently has nerve disorders of the bilateral upper extremities, to include neuropathy and radiculopathy, due to service or her service-connected cervical spine disability.  She further claims that she has nerve disorders of the bilateral lower extremities, to include neuropathy and radiculopathy, due to service or her service-connected lumbar spine disability and/or plantar fasciitis.   

Following the August 2013 Board remand, the AOJ obtained a September 2013 VA examination to determine whether the Veteran had a nerve disorder.  The September 2013 VA examiner found that the EMGs conducted demonstrated normal nerves.  Other VA medical records had previously made similar findings (August 29, 2013 neurology consult, January 28, 2013 VA medical record, March 11, 2013 VA physical therapy note).  However, VBMS contains a more recent July 2014 VA examination for the spine wherein the VA examiner found that radiculopathy was indicated, but did not perform any kind of EMG testing or address the findings of the prior EMGs.  As such, the record is unclear as to whether the Veteran currently has a nerve disorder of the upper or lower extremities.  The Board finds that a new VA examination is necessary to clarify whether the Veteran has a nerve disorder of any extremity, due to service or as secondary to a service-connected disability. 

Additionally, the AOJ has not considered the new records associated with VBMS, specifically including the July 2014 VA examination.  As the Veteran has not waived her right to have the AOJ initially consider the previously discussed evidence, the Board finds that the claims must be remanded for AOJ consideration of this evidence.  If the claims are not fully granted, the issuance of a supplemental statement of the case is required.  See 38 C.F.R. § 19.31(The AOJ is required to issue a supplemental statement of the case if it receives additional pertinent evidence after a statement of the case and before the case is certified to the Board).  

The Board also notes that the Veteran receives VA treatment through the Shreveport VA Medical Center and the most recent treatment records are dated in September 2012.  Therefore, while on remand, VA treatment records from the Shreveport VA medical center dated from September 2012 to the present should also be obtained for consideration in the appeal.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should obtain VA treatment records from the Shreveport VA Medical Center dated from September 2012 to the present.

2.  After all records and/or responses received from have been associated with the claims file, the AOJ should obtain a new VA examination regarding the claimed nerve disorders of the bilateral upper and lower extremities. 

Following a review of the paper and Virtual claims files, which includes VA treatment records, the VA medical opinion provider should offer an opinion on the following:

(a)  Does the Veteran currently have a nerve disorder of the (i) right upper extremity, (ii) left upper extremity, (iii) right lower extremity, and/or left lower extremity?   If so, please note the diagnosed disorder(s).

If possible, the VA medical opinion provider should reconcile, the findings of the prior VA examiners - including the normal EMG findings of the April 2013 VA examination for the peripheral nerves and the July 2014 VA examination for the spine as well as a September 2012 VA letter describing MRI findings of disc bulge at C5-6 and C6-7 with "some pressure noted on the spinal cord and nerve roots."  If reconciliation is not possible, the VA medical opinion provider should explain how he/she reached her opinion as to each current diagnosis.

(b)  Is it at least as likely as not that any (i) right upper extremity, (ii) left upper extremity, (iii) right lower extremity, and/or left lower extremity nerve disorder(s) is related to the Veteran's active service?  

(c)  Is it at least as likely as not that the Veteran's service-connected disability(ies) (including, anxiety, tension headaches, cervical spine disability, lumbar spine disability and/or bilateral plantar fasciitis) caused or aggravated (permanently worsened beyond that due to the natural disease process) any (i) right upper extremity, (ii) left upper extremity, (iii) right lower extremity, and/or left lower extremity nerve disorder(s)?  

If the examiner finds that any aggravation by a service-connected disability, he/she should determine, if possible, to what extent the disability was aggravated beyond the natural progression of the disorder. 

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner is asked to clearly explain how he/she reached his/her answers to EACH question posed above, for EACH disorder found.  The examiner is directed to reconcile his or her opinions with any on file that may conflict, specifically including the prior VA examinations of record (September 2013 and July 2014 VA examinations and the September 2012 VA letter describing MRI findings of disc bulge at C5-6 and C6-7 with "some pressure noted on the spinal cord and nerve roots.")  

3.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence - specifically including all evidence associated with the Virtual claims files, including the July 2014 VA spine examination.  If the benefit sought is not granted, the AOJ should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
T.  MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


